Case 2:15-cv-00462-ROS Document 423-14 Filed 03/01/19 Page 1 of 23




  Exhibit 10
Case 2:15-cv-00462-ROS Document 423-14 Filed 03/01/19 Page 2 of 23




                                                             C_055364
Case 2:15-cv-00462-ROS Document 423-14 Filed 03/01/19 Page 3 of 23




  Exhibit 11
Case 2:15-cv-00462-ROS Document 423-14 Filed 03/01/19 Page 4 of 23




                                                             C_053500
Case 2:15-cv-00462-ROS Document 423-14 Filed 03/01/19 Page 5 of 23




  Exhibit 12
Case 2:15-cv-00462-ROS Document 423-14 Filed 03/01/19 Page 6 of 23




                                                             C_053925
Case 2:15-cv-00462-ROS Document 423-14 Filed 03/01/19 Page 7 of 23




                                                             C_053926
Case 2:15-cv-00462-ROS Document 423-14 Filed 03/01/19 Page 8 of 23




                                                             C_053927
Case 2:15-cv-00462-ROS Document 423-14 Filed 03/01/19 Page 9 of 23




  Exhibit 13
                          Case 2:15-cv-00462-ROS Document 423-14 Filed 03/01/19 Page 10 of 23




                     PLAINTIFF DEBRA MILKE'S PRIVILEGE LOG RELATING TO PLAINTIFF'S RESPONSES TO
                  REQUESTS FOR PRODUCTION FROM DEFENDANT CITY OF PHOENIX AND DEFENDANT SALDATE
                                         WITH RESPECT TO HABEAS COUNSEL


                                       DATE RANGE/               AUTHOR/        DESCRIPTION OF
DOCUMENT CATEGORY                                                                 QUANTITY                             EXPLANATION OF PRIVILEGE
                                      DATE CREATED               CREATOR
                                                                              (i.e., # of pgs or binders or boxes)
Attorney-client and intra- attorney   In the course of habeas MDK/LV       7 binders; 2 redwells; 4 bound            Attorney-client privilege, privileged
communications                        representation                       volumes of correspondence & 6"            communication and work product under the
                                                                           stack of loose paper                      common law, FRCP 26(b)(3), and common
                                                                                                                     interest rule

Attorney-client correspondence re:    2001-2002               MDK/LV       1" stack of paper and bills               Attorney-client privilege, privileged
billing                                                                                                              communication and work product under the
                                                                                                                     common law, FRCP 26(b)(3), and common
                                                                                                                     interest rule

Correspondence with and materials     2002                    MDK/LV       1 bankers box with 7 binders              Work product under the common law, FRCP
sent to expert, Richard Leo                                                                                          26(b)(3), and common interest rule, attorney-
                                                                                                                     client privilege, and privileged expert
                                                                                                                     communication

Correspondence with and materials     In and/or around 2002   MDK/LV       122 pages                                 Work product under the common law, FRCP
sent to expert David Biegan                                                                                          26(b)(3), and common interest rule, attorney client
                                                                                                                     privlege, and privileged expert communication


Unexecuted affidavits, attorney notes, 2002-2003              MDK/LV       51 pages                                  Attorney-client privilege, privileged
and correspondence regarding Brenda                                                                                  communication and work product under the
Kitterman and Mary Wehmeyer                                                                                          common law, FRCP 26(b)(3), and common
                                                                                                                     interest rule

Work product and attorney             2002-2004               MDK/LV       1 binder                                  Work product under the common law, FRCP
corrspondence with ACLU re:                                                                                          26(b)(3), and common interest rule and privileged
preparing and filing ACLU amicus                                                                                     communication
brief

Interview transcripts, affidavits,    In and/or around        MDK/LV       1 binder                                  Attorney-client privilege, privileged
statements, motions, notices with     2003-2004                                                                      communication and work product under the
attorney notes and highlighting                                                                                      common law, FRCP 26(b)(3), and common
                                                                                                                     interest rule
                         Case 2:15-cv-00462-ROS Document 423-14 Filed 03/01/19 Page 11 of 23



Work product and attorney             2004                  MDK/LV       1 binder                            Work product under the common law, FRCP
corrspondence with CWC re:                                                                                   26(b)(3), and common interest rule and privileged
preparing and filing CWC amicus                                                                              communication
brief
Habeas research on prosecutorial       2002-2007            MDK/LV       1 binder                            Attorney-client privilege, privileged
misconduct; transcripts with notes and                                                                       communication and work product under the
post-its; raw research with attorney                                                                         common law, FRCP 26(b)(3), and common
notes; related client correspondence                                                                         interest rule


Attorney materials including notes,   2008                  MDK/LV       1 binder                            Attorney-client privilege, privileged
notated orders and pleadings, and                                                                            communication and work product under the
attorney-client communications                                                                               common law, FRCP 26(b)(3), and common
prepared for 2008 Ninth Circuit                                                                              interest rule
argument
Attorney materials including notes,   2010                  MDK/LV       1 binder                            Attorney-client privilege, privileged
outlines, and marked materials                                                                               communication and work product under the
prepared re: Saldate's cross-                                                                                common law, FRCP 26(b)(3), and common
examination at the 2010 evidentiary                                                                          interest rule
hearing
Attorney materials, notes, and        2010                  MDK/LV       1 binder                            Attorney-client privilege, privileged
research for January 4, 2010                                                                                 communication and work product under the
evidentiary hearing                                                                                          common law, FRCP 26(b)(3), and common
                                                                                                             interest rule
State's 2013 Memo re Fifth          In and/or around 2013   MDK/LV       One 3-inch binder                   Attorney-client privilege, privileged
Amendment (including exhibits) with                                                                          communication and work product under the
attorney notations                                                                                           common law, FRCP 26(b)(3), and common
                                                                                                             interest rule
Trial Transcripts w/ attorney notations In the course of habeas MDK/LV   1 bankers box filled with printed   Attorney-client privilege, privileged
and underlining                         representation                   transcripts                         communication and work product under the
                                                                                                             common law, FRCP 26(b)(3), and common
                                                                                                             interest rule
Bound trial transcripts w/ habeas     In the course of habeas MDK/LV     1 bankers box with 5 binders        Attorney-client privilege, privileged
attorney notations and underlining    representation                                                         communication and work product under the
                                                                                                             common law, FRCP 26(b)(3), and common
                                                                                                             interest rule
Ninth Circuit bound habeas filings    In the course of habeas MDK/LV     1 bankers box with 12 bound filings Attorney-client privilege, privileged
with attorney notations and           representation                     and folders with exhibits           communication and work product under the
underlining                                                                                                  common law, FRCP 26(b)(3), and common
                                                                                                             interest rule
                          Case 2:15-cv-00462-ROS Document 423-14 Filed 03/01/19 Page 12 of 23



Court orders (9th Circuit & District of In the course of habeas MDK/LV    1 binder & 1 binder-clipped order     Attorney-client privilege, privileged
Arizona) during habeas with attorney representation                                                             communication and work product under the
notes and post-its                                                                                              common law, FRCP 26(b)(3), and common
                                                                                                                interest rule
Habeas case research with attorney    In the course of habeas MDK/LV      1 bankers box filled with 4 binders   Attorney-client privilege, privileged
notations                             representation                      and loose cases                       communication and work product under the
                                                                                                                common law, FRCP 26(b)(3), and common
                                                                                                                interest rule
Attorney working case file with notes In the course of habeas MDK/LV      1 binder                              Attorney-client privilege, privileged
and marked documents                  representation                                                            communication and work product under the
                                                                                                                common law, FRCP 26(b)(3), and common
                                                                                                                interest rule
Attorney loose notes, notated         In the course of habeas MDK/LV      1 bankers box filled with loose       Attorney-client privilege, privileged
pleadings and documents, and          representation                      papers, notes, and letters            communication and work product under the
privileged attorney-client                                                                                      common law, FRCP 26(b)(3), and common
correspondence                                                                                                  interest rule
Ernie Sweat interview transcript with In the course of habeas MDK/LV      1 binder-clipped transcript           Attorney-client privilege, privileged
attorney notations                    representation                                                            communication and work product under the
                                                                                                                common law, FRCP 26(b)(3), and common
                                                                                                                interest rule
Attorney working casefile with        In preparation for retrial MDK/LV   1 bankers box filled with folders     Attorney-client privilege, privileged
documents, research, and pleadings    proceedings                                                               communication and work product under the
with notations                                                                                                  common law, FRCP 26(b)(3), and common
                                                                                                                interest rule
Attorney case research with notes and In the course of habeas MDK/LV      2 binders                             Attorney-client privilege, privileged
markings                              representation                                                            communication and work product under the
                                                                                                                common law, FRCP 26(b)(3), and common
                                                                                                                interest rule
Habeas pleading binder with attorney In the course of habeas MDK/LV       1 binder                              Attorney-client privilege, privileged
notations                            representation                                                             communication and work product under the
                                                                                                                common law, FRCP 26(b)(3), and common
                                                                                                                interest rule
Medical records with attorney         In the course of habeas MDK/LV      1 binder                              Attorney-client privilege, privileged
notations                             representation                                                            communication and work product under the
                                                                                                                common law, FRCP 26(b)(3), and common
                                                                                                                interest rule
Attorney materials prepared in        In the course of habeas MDK/LV      2 bankers boxes filled with folders & Attorney-client privilege, privileged
anticipation of 2002 special action   representation                      1 binder                              communication and work product under the
                                                                                                                common law, FRCP 26(b)(3), and common
                                                                                                                interest rule
                          Case 2:15-cv-00462-ROS Document 423-14 Filed 03/01/19 Page 13 of 23



Armando Saldate 2013                  In preparation for retrial MDK/LV   3 binders       Attorney-client privilege, privileged
retrial/suppression hearing binders   proceedings                                         communication and work product under the
created by counsel                                                                        common law, FRCP 26(b)(3), and common
                                                                                          interest rule
Dr. David Biegen 2013 re-trial binder In preparation for retrial MDK/LV   1 file folder   Attorney-client privilege, privileged
created by counsel                    proceedings                                         communication and work product under the
                                                                                          common law, FRCP 26(b)(3), and common
                                                                                          interest rule
2013 retrial/suppression hearing       In preparation for  MDK/LV         1 binder        Attorney-client privilege, privileged
binder with DM medical records and suppression hearing and                                communication and work product under the
attorney notations, created by counsel retrial                                            common law, FRCP 26(b)(3), and common
                                                                                          interest rule
Debra Milke retrial witness binders   In preparation for retrial MDK/LV   3 binders       Attorney-client privilege, privileged
created by counsel                    proceedings                                         communication and work product under the
                                                                                          common law, FRCP 26(b)(3), and common
                                                                                          interest rule
Debra Milke retrial & suppression     In preparation for      MDK/LV      1 binders       Attorney-client privilege, privileged
witness binders created by counsel    suppression hearing and                             communication and work product under the
                                      retrial                                             common law, FRCP 26(b)(3), and common
                                                                                          interest rule
Rosenquist/Fowler 2013                In preparation for      MDK/LV      1 binder        Attorney-client privilege, privileged
retrial/suppression hearing witness   suppression hearing and                             communication and work product under the
binder created by counsel             retrial                                             common law, FRCP 26(b)(3), and common
                                                                                          interest rule
Belinda Reynolds 2013                 In preparation for      MDK/LV      1 binder        Attorney-client privilege, privileged
retrial/suppression hearing binder    suppression hearing and                             communication and work product under the
created by counsel                    retrial                                             common law, FRCP 26(b)(3), and common
                                                                                          interest rule
Attorney materials prepared for 2008 In the course of habeas MDK/LV       2 binders       Attorney-client privilege, privileged
oral argument                        representation                                       communication and work product under the
                                                                                          common law, FRCP 26(b)(3), and common
                                                                                          interest rule
Police reports marked and prepared by In the course of habeas MDK/LV      1 binder        Attorney-client privilege, privileged
counsel                               representation                                      communication and work product under the
                                                                                          common law, FRCP 26(b)(3), and common
                                                                                          interest rule
Counsel correspondence and case       In the course of habeas MDK/LV      1 binder        Attorney-client privilege, privileged
research                              representation                                      communication and work product under the
                                                                                          common law, FRCP 26(b)(3), and common
                                                                                          interest rule
                           Case 2:15-cv-00462-ROS Document 423-14 Filed 03/01/19 Page 14 of 23



Habeas merits brief pleadings and       In the course of habeas MDK/LV   5 binders                              Attorney-client privilege, privileged
exhibits with attorney notes            representation                                                          communication and work product under the
                                                                                                                common law, FRCP 26(b)(3), and common
                                                                                                                interest rule
Case law research binder                In the course of habeas MDK/LV   1 binder                               Attorney-client privilege, privileged
                                        representation                                                          communication and work product under the
                                                                                                                common law, FRCP 26(b)(3), and common
                                                                                                                interest rule
Direct appeal binder with attorney      In the course of habeas MDK/LV   1 binder                               Attorney-client privilege, privileged
notes                                   representation                                                          communication and work product under the
                                                                                                                common law, FRCP 26(b)(3), and common
                                                                                                                interest rule
Transcripts binder with attorney notes In the course of habeas MDK/LV    1 binder                               Attorney-client privilege, privileged
                                       representation                                                           communication and work product under the
                                                                                                                common law, FRCP 26(b)(3), and common
                                                                                                                interest rule
District court pleadings with attorney In the course of habeas MDK/LV    1 binder                               Attorney-client privilege, privileged
notations                              representation                                                           communication and work product under the
                                                                                                                common law, FRCP 26(b)(3), and common
                                                                                                                interest rule
Oral argument binder                    In the course of habeas MDK/LV   1 binder                               Attorney-client privilege, privileged
                                        representation                                                          communication and work product under the
                                                                                                                common law, FRCP 26(b)(3), and common
                                                                                                                interest rule
Retrial discovery with attorney notes   In the course of habeas MDK/LV   1 binder                               Attorney-client privilege, privileged
                                        representation                                                          communication and work product under the
                                                                                                                common law, FRCP 26(b)(3), and common
                                                                                                                interest rule
Attorney materials prepared for 9th     In the course of habeas MDK/LV   2 bankers boxes with file folders; 1   Attorney-client privilege, privileged
Cir. Appeal (legal research,            representation                   bankers box with 4 redwells; 1         communication and work product under the
correspondence, attorney notes, etc)                                     bankers box with 5 redwells; 1         common law, FRCP 26(b)(3), and common
                                                                         bankers box with 4 redwells; 1         interest rule
                                                                         bankers box with 4 redwells; 1
                                                                         bankers box with 4 redwells
Attorney materials prepared for 9th     9th cir appeal       MDK/LV      1 bankers box with pleadings; 1        Attorney-client privilege, privileged
Cir. appeal with attorney notations                                      bankers box with 2 binders             communication and work product under the
                                                                                                                common law, FRCP 26(b)(3), and common
                                                                                                                interest rule
Attorney working casefile for 2013      In the course of habeas MDK/LV   3 redwells                             Attorney-client privilege, privileged
retrial (including billing invoices)    representation                                                          communication and work product under the
                                                                                                                common law, FRCP 26(b)(3), and common
                                                                                                                interest rule
                            Case 2:15-cv-00462-ROS Document 423-14 Filed 03/01/19 Page 15 of 23



Bound copy of district court records    In the course of habeas MDK/LV     2 bankers box                      Attorney-client privilege, privileged
with attorney notations & unbound       representation                                                        communication and work product under the
copy of district court records with                                                                           common law, FRCP 26(b)(3), and common
attorney notes and markings                                                                                   interest rule
Bound appendices to Special Action      In the course of habeas MDK/LV     1 binder                           Attorney-client privilege, privileged
with attorney notations                 representation                                                        communication and work product under the
                                                                                                              common law, FRCP 26(b)(3), and common
                                                                                                              interest rule
Attorney material prepared in           In the course of habeas MDK/LV     1 binder                           Attorney-client privilege, privileged
anticipation of retrial to disqualify   representation                                                        communication and work product under the
MCAO as prosecuting attorneys                                                                                 common law, FRCP 26(b)(3), and common
                                                                                                              interest rule
Trial transcripts with attorney mark-   In the course of habeas MDK/LV     1 bankers box with 4 binders        Attorney-client privilege, privileged
up and notations                        representation                                                         communication and work product under the
                                                                                                               common law, FRCP 26(b)(3), and common
                                                                                                               interest rule
Attorney materials prepared in          In the course of habeas MDK/LV     3 bankers box & 4 binders           Attorney-client privilege, privileged
anticipation of retrial with attorney   representation                                                         communication and work product under the
notes and markup                                                                                               common law, FRCP 26(b)(3), and common
                                                                                                               interest rule
Attorney loose notes and                In the course of habeas MDK/LV     6" stack of paper                   Attorney-client privilege, privileged
correspondence                          representation                                                         communication and work product under the
                                                                                                               common law, FRCP 26(b)(3), and common
                                                                                                               interest rule
Attorney working casefile in 9th Cir.   In the course of habeas MDK/LV     1 bankers box                       Attorney-client privilege, privileged
Appeal                                  representation                                                         communication and work product under the
                                                                                                               common law, FRCP 26(b)(3), and common
                                                                                                               interest rule
Attorney notes and memos                Prepared at time of 9th   MDK/LV   3 bound volumes & 4" stack of paper Attorney-client privilege, privileged
                                        Circuit Appeal                                                         communication and work product under the
                                                                                                               common law, FRCP 26(b)(3), and common
                                                                                                               interest rule
Billing documents                       Prepared at time of 9th   MDK/LV   1 bound volume & 1.5" stack of      Attorney-client privilege, privileged
                                        Circuit Appeal                     paper                               communication and work product under the
                                                                                                               common law, FRCP 26(b)(3), and common
                                                                                                               interest rule
State's Exhibits to bail/Simpson        In the course of habeas MDK/LV     1 binder                            Attorney-client privilege, privileged
hearing with attorney notes and         representation                                                         communication and work product under the
markings                                                                                                       common law, FRCP 26(b)(3), and common
                                                                                                               interest rule
                          Case 2:15-cv-00462-ROS Document 423-14 Filed 03/01/19 Page 16 of 23



Defense letter to County Attorney on In anticipation of re-trial MDK/LV       1 binder                              Attorney-client privilege, privileged
potential retrial considerations with                                                                               communication and work product under the
attorney notes and mark-up                                                                                          common law, FRCP 26(b)(3), and common
                                                                                                                    interest rule
Excerpts of record with with attorney In anticipation of 9th      MDK/LV      4 bound volumes                     Attorney-client privilege, privileged
notes and markings                    Circuit argument                                                            communication and work product under the
                                                                                                                  common law, FRCP 26(b)(3), and common
                                                                                                                  interest rule
Attorney material prepared in            In anticipation of re-trial MDK/LV   2 bankers boxes; 1 bankers box with Attorney-client privilege, privileged
anticipation of retrial                                                       3 redwells                          communication and work product under the
                                                                                                                  common law, FRCP 26(b)(3), and common
                                                                                                                  interest rule
Habeas pleadings with attorney sticky    Compiled in course of    MDK/LV      1 bankers box with two 3-inch       Attorney-client privilege, privileged
notes and handwritten notes; materials   habeas representation                binders                             communication and work product under the
prepared in advance of habeas            and in preparation of                                                    common law, FRCP 26(b)(3), and common
evidentiary hearing; related client      evidentiary hearing                                                      interest rule
correspondence
Habeas exhibits with handwritten         Compiled in the course MDK/LV        1 bankers box with three binders of   Attorney-client privilege, privileged
attorney notes and post-its              of habeas representation             marked-up exhibits and attorney       communication and work product under the
                                                                              notes                                 common law, FRCP 26(b)(3), and common
                                                                                                                    interest rule
Habeas documents with attorney           Compiled in course of    MDK/LV      1 binder                              Attorney-client privilege, privileged
notes, correspondence with notes,        habeas representation                                                      communication and work product under the
draft pleadings with notes                                                                                          common law, FRCP 26(b)(3), and common
                                                                                                                    interest rule
Debra Milke witness binders created      Created in course of     MDK/LV      2 binders                             Attorney-client privilege, privileged
by counsel                               2013 retrial proceedings                                                   communication and work product under the
                                                                                                                    common law, FRCP 26(b)(3), and common
                                                                                                                    interest rule
Richard Leo expert witness binders       Created in preparation   MDK/LV      1 binder                              Work product under the common law, FRCP
with attorney notes, outlines, research, of 2010 evidentiary                                                        26(b)(3), and common interest rule, privileged
and expert correspondence                hearing                                                                    expert communication, and attorney-client
                                                                                                                    privilege
Richard Leo expert witness binders       Created in preparation   MDK/LV      2 binders                             Work product under the common law, FRCP
with reports, attorney research,         of 2013 retrial                                                            26(b)(3), and common interest rule, privileged
attorney notions, motions findings,      proceedings                                                                expert communication, and attorney-client
and pleadings                                                                                                       privilege
Phil & Evelyn Linderborg witness         Created in preparation   MDK/LV      1 binder                              Attorney-client privilege, privileged
binder created by counsel                of 2013 retrial                                                            communication and work product under the
                                         proceedings                                                                common law, FRCP 26(b)(3), and common
                                                                                                                    interest rule
                         Case 2:15-cv-00462-ROS Document 423-14 Filed 03/01/19 Page 17 of 23



Gail Lipschultz witness binder created Created in preparation   MDK/LV   1 binder & CD   Attorney-client privilege, privileged
by counsel                             of 2013 retrial                                   communication and work product under the
                                       proceedings                                       common law, FRCP 26(b)(3), and common
                                                                                         interest rule
Dorothy Markwell evidentiary hearing Created in preparation     MDK/LV   1 binder        Attorney-client privilege, privileged
witness binder created by counsel    of 2010 evidentiary                                 communication and work product under the
                                     hearing                                             common law, FRCP 26(b)(3), and common
                                                                                         interest rule
Sandra Pickinpaugh witness binder     Created in preparation    MDK/LV   1 binder        Attorney-client privilege, privileged
created by counsel                    of 2013 retrial                                    communication and work product under the
                                      proceedings                                        common law, FRCP 26(b)(3), and common
                                                                                         interest rule
Dorothy Markwell Witness Binder       Created in preparation    MDK/LV   1 binder        Attorney-client privilege, privileged
                                      of 2013 retrial                                    communication and work product under the
                                      proceedings                                        common law, FRCP 26(b)(3), and common
                                                                                         interest rule
Debra Milke retrial/suppression       Created in preparation MDK/LV      1 binder        Attorney-client privilege, privileged
hearing witness binder created by     of retrial proceedings                             communication and work product under the
counsel                               and suppression hearing                            common law, FRCP 26(b)(3), and common
                                                                                         interest rule
Debra Milke retrial witness binders   Created in preparation    MDK/LV   2 binders       Attorney-client privilege, privileged
created by counsel                    of 2013 retrial                                    communication and work product under the
                                      proceedings                                        common law, FRCP 26(b)(3), and common
                                                                                         interest rule
Mark Milke retrial witness binder     Created in preparation    MDK/LV   1 binder        Attorney-client privilege, privileged
created by counsel                    of 2013 retrial                                    communication and work product under the
                                      proceedings                                        common law, FRCP 26(b)(3), and common
                                                                                         interest rule
Mark Milke evidentiary hearing        Created in preparation    MDK/LV   1 binder        Attorney-client privilege, privileged
witness binder created by counsel     of 2010 evidentiary                                communication and work product under the
                                      hearing                                            common law, FRCP 26(b)(3), and common
                                                                                         interest rule
Det. Mills, Det. Hamrick & Sgt.       Created in preparation    MDK/LV   1 binder        Attorney-client privilege, privileged
Ontiveros witness binder created by   of 2013 retrial                                    communication and work product under the
counsel                               proceedings                                        common law, FRCP 26(b)(3), and common
                                                                                         interest rule
Criswell, Mills, Hamrick, Dimodica & Created in preparation     MDK/LV   1 binder        Attorney-client privilege, privileged
Ontiveros witness binder created by of 2013 retrial                                      communication and work product under the
counsel                              proceedings                                         common law, FRCP 26(b)(3), and common
                                                                                         interest rule
                         Case 2:15-cv-00462-ROS Document 423-14 Filed 03/01/19 Page 18 of 23



Sandra Pickinpaugh witness binder     Created in preparation   MDK/LV   1 binder                 Attorney-client privilege, privileged
created by counsel for habeas         of habeas proceedings                                      communication and work product under the
proceedings                                                                                      common law, FRCP 26(b)(3), and common
                                                                                                 interest rule
Sandra Pickinpaugh witness binders    Created in preparation   MDK/LV   2 binders                Attorney-client privilege, privileged
created by counsel                    of suppression hearing                                     communication and work product under the
                                      and 2013 retrial                                           common law, FRCP 26(b)(3), and common
                                      proceedings                                                interest rule
Patti Prust, Michael Andonie & Phil   Created in preparation   MDK/LV   1 binder                 Attorney-client privilege, privileged
Hazlett witness binder created by     of habeas proceedings                                      communication and work product under the
counsel                                                                                          common law, FRCP 26(b)(3), and common
                                                                                                 interest rule
Belinda Reynolds witness binder       Created in preparation   MDK/LV   2 binders (duplicate)    Attorney-client privilege, privileged
created by counsel                    of suppression hearing                                     communication and work product under the
                                      and 2013 retrial                                           common law, FRCP 26(b)(3), and common
                                      proceedings                                                interest rule
Pugh, Swanson, & Griffin witness      Created in preparation   MDK/LV   1 binder & CD            Attorney-client privilege, privileged
binder created by counsel             of 2013 retrial                                            communication and work product under the
                                      proceedings                                                common law, FRCP 26(b)(3), and common
                                                                                                 interest rule
Richard Sadeik witness binder created Created in preparation   MDK/LV   1 binder                 Attorney-client privilege, privileged
by counsel                            of 2013 retrial                                            communication and work product under the
                                      proceedings                                                common law, FRCP 26(b)(3), and common
                                                                                                 interest rule
Debra Milke & Mark Milke witness      Created in preparation MDK/LV     1 binder                 Attorney-client privilege, privileged
binder created by counsel             of retrial proceedings or                                  communication and work product under the
                                      habeas proceedings                                         common law, FRCP 26(b)(3), and common
                                                                                                 interest rule
Carmen Santana witness binders        Created in preparation MDK/LV     2 binders (duplicate)    Attorney-client privilege, privileged
created by counsel                    of retrial proceedings or                                  communication and work product under the
                                      habeas proceedings                                         common law, FRCP 26(b)(3), and common
                                                                                                 interest rule
Sam Sadeik, Maureen Sadeik & Karen Created in preparation      MDK/LV   3 binders (duplicates)   Attorney-client privilege, privileged
Smith witness binders created by   of 2013 retrial                                               communication and work product under the
counsel                            proceedings                                                   common law, FRCP 26(b)(3), and common
                                                                                                 interest rule
Roger Scott witness binder created by Created in preparation   MDK/LV   1 binder                 Attorney-client privilege, privileged
counsel                               of suppression hearing                                     communication and work product under the
                                      and 2013 retrial                                           common law, FRCP 26(b)(3), and common
                                      proceedings                                                interest rule
                          Case 2:15-cv-00462-ROS Document 423-14 Filed 03/01/19 Page 19 of 23



Mark Milke witness binder created by Created in preparation      MDK/LV   1 binder                Attorney-client privilege, privileged
counsel                              of habeas proceedings                                        communication and work product under the
                                                                                                  common law, FRCP 26(b)(3), and common
                                                                                                  interest rule
Saldate witness binders created by      Created in preparation   MDK/LV   2 binders (duplicate)   Attorney-client privilege, privileged
counsel                                 of suppression hearing                                    communication and work product under the
                                        and 2013 retrial                                          common law, FRCP 26(b)(3), and common
                                        proceedings                                               interest rule
Robert Soules witness binders created Created in preparation     MDK/LV   2 binders (duplicate)   Attorney-client privilege, privileged
by counsel                            of 2013 retrial                                             communication and work product under the
                                      proceedings                                                 common law, FRCP 26(b)(3), and common
                                                                                                  interest rule
Danny Willoughby & Timothy Ring         Created in preparation   MDK/LV   1 binder                Attorney-client privilege, privileged
witness binder created by counsel       habeas or retrial                                         communication and work product under the
                                        proceedings                                               common law, FRCP 26(b)(3), and common
                                                                                                  interest rule
James Styers witness binders created    Created in preparation   MDK/LV   2 binders               Attorney-client privilege, privileged
by counsel                              of suppression hearing                                    communication and work product under the
                                        and 2013 retrial                                          common law, FRCP 26(b)(3), and common
                                        proceedings                                               interest rule
Ernie Sweat witness binders created     Created in preparation   MDK/LV   2 binders (duplicate)   Attorney-client privilege, privileged
by counsel                              of 2013 retrial                                           communication and work product under the
                                        proceedings                                               common law, FRCP 26(b)(3), and common
                                                                                                  interest rule
Police report binder prepared for use   Created in preparation   MDK/LV   1 binder                Attorney-client privilege, privileged
by counsel                              of suppression hearing                                    communication and work product under the
                                        and 2013 retrial                                          common law, FRCP 26(b)(3), and common
                                        proceedings                                               interest rule
Holly Wake and Liz Hurley witness       Created in preparation   MDK/LV   2 binders (duplicate)   Attorney-client privilege, privileged
binders prepared by counsel             of 2013 retrial                                           communication and work product under the
                                        proceedings                                               common law, FRCP 26(b)(3), and common
                                                                                                  interest rule
Christopher Milke & Dr. Zuerlin         Created in preparation   MDK/LV   3 binders               Attorney-client privilege, privileged
witness binders created by counsel      of suppression hearing                                    communication and work product under the
                                        and 2013 retrial                                          common law, FRCP 26(b)(3), and common
                                        proceedings                                               interest rule
Janet Froebe witness binder created     Created in preparation   MDK/LV   2 binders (duplicate)   Attorney-client privilege, privileged
by counsel                              of 2013 retrial                                           communication and work product under the
                                        proceedings                                               common law, FRCP 26(b)(3), and common
                                                                                                  interest rule
                         Case 2:15-cv-00462-ROS Document 423-14 Filed 03/01/19 Page 20 of 23



Charles Jones witness binder created   Created in preparation   MDK/LV   1 binder        Attorney-client privilege, privileged
by counsel                             of habeas proceedings                             communication and work product under the
                                                                                         common law, FRCP 26(b)(3), and common
                                                                                         interest rule
Phil & Evelyn Linderborg witness       Created in preparation   MDK/LV   1 binder        Attorney-client privilege, privileged
binder created by counsel              of habeas proceedings                             communication and work product under the
                                                                                         common law, FRCP 26(b)(3), and common
                                                                                         interest rule
Susan Stinson and Christine Dickey    Created in preparation    MDK/LV   1 binder        Attorney-client privilege, privileged
witness binder created by counsel     of suppression hearing                             communication and work product under the
                                      and 2013 retrial                                   common law, FRCP 26(b)(3), and common
                                      proceedings                                        interest rule
Paul Huebl witness binders created by Created in preparation    MDK/LV   2 binders       Attorney-client privilege, privileged
counsel                               of suppression hearing                             communication and work product under the
                                      and 2013 retrial                                   common law, FRCP 26(b)(3), and common
                                      proceedings                                        interest rule
Robert Earl Johnson witness binder    Created in preparation    MDK/LV   1 binder & CD   Attorney-client privilege, privileged
created by counsel                    of habeas proceedings                              communication and work product under the
                                                                                         common law, FRCP 26(b)(3), and common
                                                                                         interest rule
David Biegen express witness binders Created in preparation     MDK/LV   2 binders       Attorney-client privilege, privileged
created by counsel & documents sent of 2013 retrial                                      communication and work product under the
to Biegen for evaluation             proceedings                                         common law, FRCP 26(b)(3), and common
                                                                                         interest rule
Bolduc & Wolslagel witness binder      Created in preparation   MDK/LV   1 binder        Attorney-client privilege, privileged
created by counsel                     of 2013 retrial                                   communication and work product under the
                                       proceedings                                       common law, FRCP 26(b)(3), and common
                                                                                         interest rule
Renate Janka witness binders created Created in preparation     MDK/LV   2 binders       Attorney-client privilege, privileged
by counsel                           of suppression hearing                              communication and work product under the
                                     and 2013 retrial                                    common law, FRCP 26(b)(3), and common
                                     proceedings                                         interest rule
Lawhorn/Roth/Garcia-Bunuel witness Created in preparation       MDK/LV   2 binders       Attorney-client privilege, privileged
binders created by counsel           of suppression hearing                              communication and work product under the
                                     and 2013 retrial                                    common law, FRCP 26(b)(3), and common
                                     proceedings                                         interest rule
Dr. Martin Kassell witness binders   Created in preparation     MDK/LV   3 binders       Attorney-client privilege, privileged
created by counsel                   of suppression hearing                              communication and work product under the
                                     and 2013 retrial                                    common law, FRCP 26(b)(3), and common
                                     proceedings                                         interest rule
                         Case 2:15-cv-00462-ROS Document 423-14 Filed 03/01/19 Page 21 of 23



Case research & attorney notes        Created in preparation   MDK/LV   1 binder & CD   Attorney-client privilege, privileged
                                      of 2013 retrial                                   communication and work product under the
                                      proceedings                                       common law, FRCP 26(b)(3), and common
                                                                                        interest rule

Binder on media coverage created by Created in preparation     MDK/LV   1 binder        Attorney-client privilege, privileged
counsel                             of 2013 retrial                                     communication and work product under the
                                    proceedings                                         common law, FRCP 26(b)(3), and common
                                                                                        interest rule
MDK attorney notes                    Created in preparation   MDK/LV   1 binder        Attorney-client privilege, privileged
                                      of 2013 retrial                                   communication and work product under the
                                      proceedings                                       common law, FRCP 26(b)(3), and common
                                                                                        interest rule
2015 pleadings & orders binder        Created in preparation   MDK/LV   1 binder        Attorney-client privilege, privileged
created by counsel                    of 2013 retrial                                   communication and work product under the
                                      proceedings                                       common law, FRCP 26(b)(3), and common
                                                                                        interest rule
Pre-retrial binder created by counsel Created in preparation   MDK/LV   1 binder        Attorney-client privilege, privileged
to prepare letter to MCAO to not retry of 2013 retrial                                  communication and work product under the
                                       proceedings                                      common law, FRCP 26(b)(3), and common
                                                                                        interest rule
Attorney correspondence binder        Created and maintained MDK/LV     1 binder        Attorney-client privilege, privileged
created by counsel                    for retrial proceedings                           communication and work product under the
                                                                                        common law, FRCP 26(b)(3), and common
                                                                                        interest rule
Attorney December 2013 pleadings      Created and maintained MDK/LV     1 binder        Attorney-client privilege, privileged
binder prepared by counsel with notes for retrial proceedings                           communication and work product under the
                                                                                        common law, FRCP 26(b)(3), and common
                                                                                        interest rule
Attorney Jan-Dec 2014 pleading        Created and maintained MDK/LV     1 binder        Attorney-client privilege, privileged
binders created by counsel            for retrial proceedings                           communication and work product under the
                                                                                        common law, FRCP 26(b)(3), and common
                                                                                        interest rule
State's Disclosure for Bail & Simpson Created and maintained MDK/LV     1 binder        Attorney-client privilege, privileged
hearing binder created by counsel     for retrial proceedings                           communication and work product under the
                                      & Simpson Hearing                                 common law, FRCP 26(b)(3), and common
                                                                                        interest rule
Attorney September 2013 pleadings     Created and maintained MDK/LV     1 binder        Attorney-client privilege, privileged
binder created by counsel             for retrial proceedings                           communication and work product under the
                                                                                        common law, FRCP 26(b)(3), and common
                                                                                        interest rule
                         Case 2:15-cv-00462-ROS Document 423-14 Filed 03/01/19 Page 22 of 23



Attorney November 2013 pleadings      Created and maintained MDK/LV      1 binder            Attorney-client privilege, privileged
binder created by counsel             for retrial proceedings                                communication and work product under the
                                                                                             common law, FRCP 26(b)(3), and common
                                                                                             interest rule
Attorney October 2013 pleadings       Created and maintained MDK/LV      1 binder            Attorney-client privilege, privileged
binder created by counsel             for retrial proceedings                                communication and work product under the
                                                                                             common law, FRCP 26(b)(3), and common
                                                                                             interest rule
Attorney August 2013 pleadings        Created and maintained MDK/LV      1 binder            Attorney-client privilege, privileged
binder created by counsel             for retrial proceeding                                 communication and work product under the
                                                                                             common law, FRCP 26(b)(3), and common
                                                                                             interest rule
Attorney July 2013 pleadings binder   Created and maintained MDK/LV      1 binder            Attorney-client privilege, privileged
created by counsel                    for retrial proceedings                                communication and work product under the
                                                                                             common law, FRCP 26(b)(3), and common
                                                                                             interest rule
Documents from retrial proceedings    Created and maintained MDK/LV      6" stack of paper   Attorney-client privilege, privileged
including pleadings and discovery     for retrial proceedings                                communication and work product under the
with attorney notes                                                                          common law, FRCP 26(b)(3), and common
                                                                                             interest rule
Milke Billing Binder                  Created and maintained MDK/LV      1 binder            Attorney-client privilege, privileged
                                      for retrial proceedings                                communication and work product under the
                                                                                             common law, FRCP 26(b)(3), and common
                                                                                             interest rule
Renate Janka Witness Binder created Created in preparation MDK/LV        1 binder            Attorney-client privilege, privileged
by counsel                          for habeas proceedings                                   communication and work product under the
                                                                                             common law, FRCP 26(b)(3), and common
                                                                                             interest rule
"Experts and witnesses binder"        Created in preparation    MDK/LV   1 binder            Attorney-client privilege, privileged expert
created by counsel                    for retrial proceedings                                communication, and work product under the
                                                                                             common law, FRCP 26(b)(3), and common
                                                                                             interest rule
Armando Saldate Court of Appeals      Created in preparation MDK/LV      1 binder            Attorney-client privilege, privileged
Binder created by counsel             for special action/retrial                             communication and work product under the
                                      proceedings                                            common law, FRCP 26(b)(3), and common
                                                                                             interest rule
Phoenix PD Interview Binder created Created in preparation      MDK/LV   1 binder            Attorney-client privilege, privileged
by counsel                          for retrial proceedings                                  communication and work product under the
                                    or habeas                                                common law, FRCP 26(b)(3), and common
                                                                                             interest rule
Milke Modification of Release         Created in preparation MDK/LV      1 binder            Attorney-client privilege, privileged
Hearing binder created by counsel     of the motion to modify                                communication and work product under the
                                      hearing in retrial                                     common law, FRCP 26(b)(3), and common
                                                                                             interest rule
                         Case 2:15-cv-00462-ROS Document 423-14 Filed 03/01/19 Page 23 of 23



Milke Letters Binder created by        Created in preparation   MDK/LV   1 binder   Attorney-client privilege, privileged
counsel with attorney notes on letters of retrial proceedings                       communication and work product under the
between Styers & Milke                                                              common law, FRCP 26(b)(3), and common
                                                                                    interest rule
Oral argument binder for motion to    Created in preparation MDK/LV      1 binder   Attorney-client privilege, privileged
discuss created by counsel containing of Motion to Dismiss                          communication and work product under the
research and notes                    oral argument in retrial                      common law, FRCP 26(b)(3), and common
                                      proceeding                                    interest rule
